Exhibit 10.4

TRANSPORTATION SERVICE AGREEMENT No. 101

Orwell-Trumbull Pipeline CO., LLC

THIS AGREEMENT, made and entered into as of the 15 day of January, 2009, by and
between ORWELL-TRUMBULL PIPELINE CO., LLC. (“Company”) and JOHN D. OIL & GAS
MARKETING, LLC (“Customer”).

WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

Section 1. Transportation Service to be Rendered. In accordance with the
provisions of the effective applicable transportation service provisions of
Company’s Tariff, on file with the Public Utilities Commission of Ohio (PUCO),
and the terms and conditions herein contained, Company shall receive the
quantities of gas requested by Customer to be transported and shall redeliver
said gas to Customer’s Delivery Point(s). The Point(s) of Receipt and Customer’s
Delivery Point(s) to be identified in Attachments Band C respectively.

Section 2. Incorporation of Tariff Provisions. This Transportation Service
Agreement shall be subject to the provisions of the Company’s Tariff PUCO No.1,
as the same may be amended or superseded from time to time, which is
incorporated herein by this reference.

Section 3. Regulation. This Transportation Service Agreement is contingent upon
the receipt and continuation of all necessary regulatory approvals and
authorizations. This Agreement shall become void or expire, as appropriate, if
any necessary regulatory approval or authorization is not so received or
continued.

Section 4. Term. This Transportation Service Agreement shall become effective as
of the Customer’s February, 2009 billing cycle following its execution and shall
continue through the last day of Customer’s March, 2015 billing cycle, provided
however, that the Agreement shall continue in effect after that date on a
year-to-year basis with each term ending on the last day of Customer’s March
billing cycle, unless terminated in accordance with this section.

Company may terminate this Transportation Service Agreement effective as of the
end of Customer’s applicable March billing cycle consistent with the above
terms, upon written notice to Customer on or before the preceding January 2.

Customer may terminate this Agreement, effective as of the end of the applicable
March billing cycle consistent with the above terms, or request a change in the
level or quality of service, upon written notice to Company on or before the
preceding January 2. Company will approve or deny any request by Customer to
change the level or quality of service, to be effective as of the beginning of
its April billing cycle, on or before the preceding January 2, or as soon
thereafter as practicable.



--------------------------------------------------------------------------------

Section 5. Notices. Any notices, except those relating to billing or
interruption of service, required or permitted to be given hereunder shall be
effective only if delivered personally to an officer or authorized
representative of the party being notified, or if mailed by certified mail to
the address provided in Section 7 of this Agreement.

Section 6. Cancellation of Prior Agreements. This agreement supersedes and
cancels, as of the effective date herein, any previous service agreements
between the parties hereto.

 

2



--------------------------------------------------------------------------------

TRANSPORTATION SERVICE AGREEMENT No. 101

Orwell-Trumbull Pipeline CO., LLC

Section 7. Conditions of Service

Quality of Service: FIRM

Balancing Time Period: Monthly

Rates: For incremental loads per Attachment A

NOTICES:

 

To Orwell-Trumbull:

  

To Customer:

Orwell-Trumbull Pipeline Co. LLC

8500 Station Street Suite 315

Mentor, OH 44060

Attention: Customer Service

Phone: 440-205-4600

Fax: 440-205-8680

E-Mail: bwollet@cobrapipeline.com

  

John D. Oil and Gas Marketing, LLC

3511 Lost Nation Rd Suite 201

Willoughby, OH 44094

Attention: Supply Services

Phone: 440-269-8778

Fax: 440-255-1985

E-Mail: lmolnar@johndoilandgas.com

IN WITNESS WHEREOF, the parties hereto have accordingly and duly executed this
Agreement as of the date hereinafter first mentioned.

 

JOHN D. OIL AND GAS MARKETING, LLC    ORWELL-TRUMBULL PIPELINE CO., LLC

By: /s/ Leslie Molnar

  

By: /s/ Brian Wollett

Print Name: Leslie Molnar    Print Name: Brian Wollett Title: Marketing Manager
   Title: Supply Analyst Date: 1/15/2009    Date: 1/15/2009

 

3